Citation Nr: 1711702	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1983 to June 1983 and from December 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) San Juan Regional Office (RO) located in Guaynabo, the Commonwealth of Puerto Rico.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran initiated the appeal process regarding the issues of higher initial ratings for chronic sinus disease and allergic rhinitis with a June 2011 Notice of Disagreement.  In the December 2011 Substantive Appeal (via VA Form 9), the Veteran explicitly limited the appeal to the issue of a higher initial rating for allergic rhinitis.  As the issue of a higher initial rating for chronic sinus disease was not perfected for appellate review by the Veteran following the October 2011 Statement of the Case, it is not in appellate status, and is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2014).

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, to associate to the claims file the relevant procedural records and evidence pertaining to the appeal.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of a higher initial rating for allergic rhinitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran last underwent a VA examination of the service-connected allergic rhinitis in a January 2009 Nose, Sinus, Larynx, and Pharynx VA examination.  The fact that a VA examination is over eight years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in January 2009, the Veteran has asserted that the service-connected allergic rhinitis has worsened.  Specifically, in the February 2017 Appellant's Brief, the Veteran, through the representative, explicitly indicated that the allergic rhinitis had worsened since the Veteran was initially rated (in April 2011).  In light of the specific assertion of worsening since the last VA examination (in January 2009), a VA examination should be obtained to assist in determining the severity of the service-connected allergic rhinitis.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected allergic rhinitis.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of a higher initial rating for allergic rhinitis in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


